DETAILED ACTION
Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art reference of Nakagawa (U.S. Patent No. 8,508,701) teaches a display device wherein the display has a capacitive touch panel and a second adhesive film placed so as to cover the colored portion and the first adhesive film. Nakagawa does not teach the protection unit comprises a first part and a second part wherein the first part is located at a side of the binding part distal to base substrate and covers the binding part, the second part is located at a side of the touch function part distal to the base substrate. Nakagawa further fails to teach the second part has a plurality of protection blocks which are arranged at intervals and a maximum thickness of each of the protection blocks along a normal direction of the base substrate is less than a thickness of the first part along the normal direction of the base substrate as mentioned in claim 1 and Nakagawa does not teach a similar limitation wherein the protection unit 

	The prior art reference of Ishii (U.S. Patent No. 8,004,620) teaches a display device wherein a plurality of adhesives are arranged and a transparent cover is pasted on the surface of the liquid crystal display panel on the viewer side using the adhesive ADH. Ishii does not teach the protection unit comprises a first part and a second part wherein the first part is located at a side of the binding part distal to base substrate and covers the binding part, the second part is located at a side of the touch function part distal to the base substrate. Ishii further fails to teach the second part has a plurality of protection blocks which are arranged at intervals and a maximum thickness of each of the protection blocks along a normal direction of the base substrate is less than a thickness of the first part along the normal direction of the base substrate as mentioned in claim 1 and Ishii does not teach a similar limitation wherein the protection unit has a first and second parts and the first part is located at a side of the binding part distal to base substrate and covers the binding part, the second part is located at a side of the touch function part distal to the base substrate and Ishii further fails to teach the second part has a plurality of protection blocks which are arranged at intervals and a maximum 
The prior art reference of Lei (U.S. Pub. No. 2021/0255717) teaches a touch panel and method for fabricating the display wherein the adhesive layer of the first touch panel is adhered to the substrate layer of the second touch panel body, and the protective layer of the first touch panel body is adhered to an adhesive layer of the second touch panel body. Lei similar to Nakagawa and Ishii fails to teach the same limitations of claims 1 and 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashida (U.S. Pub. No. 2021/0255739) teaches an input device having elastic protection layer and a first and second adhesive layers. 
Wu (U.S. Patent No. 10,367,173) teaches a display device having an adhesive layer and the adhesive layer can have a first adhesive layer in the main region and a second adhesive layer in the foldable region, and the first adhesive layer and the second adhesive layer can have different young’s moduli. The display also has a first protection layer and a second protection layer. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691